 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 1 of 12 Page ID #:254


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 S.W. Birch Street, Suite 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   Disabilityrights@manninglawoffice.com
 5   Attorneys for Plaintiff JAMES RUTHERFORD
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
12    JAMES RUTHERFORD, an                CASE No.: 8:20-cv-00313-MCS-JDE
      individual,                         Hon. Mark C. Scarsi
13
14               Plaintiff,               Plaintiff’s Evidentiary Objection to the
      v.                                  Declaration of Abel Machado
15
16                                        Date: March 1, 2021
                                          Time: 9:00 a.m.
17    BASRAON LLC, a California           Ctrm: 7C
      limited liability company; and
18    DOES 1-10, inclusive,

19    Defendants.

20
21
22
23
24
25
26
27
28



                                    Evidentiary Objections
                                              1
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 2 of 12 Page ID #:255


 1
 2        Plaintiff James Rutherford respectfully submits his Evidentiary Objections to
 3   the evidence filed by Defendant Basraon LLC in support of Defendant’s Motion for
 4   Summary Judgment as follows:
 5        “In a summary judgment motion, documents authenticated through personal
 6   knowledge must be attached to an affidavit that meets the requirements of [Rule 56(e)]
 7   and the affiant must be a person through whom the exhibits could be admitted into
 8   evidence.” To meet the requirements of Rule 56, documents “are required to be
 9   authenticated by affidavits or declarations of persons with personal knowledge through
10   whom they could be introduced at trial.” Zoslaw v. MCA Distributing Corp., 693 F.2d
11   870, 883 (9th Cir. 1982). “A writing is not authenticated simply by attaching it to an
12   affidavit . . . The foundation is laid for receiving a document in evidence by the
13   testimony of a witness with personal knowledge of the facts who attests to the identity
14   and due execution of the document, . . . .” U.S. v. Dribble, 429 F.2d 598, 601-02 (9th
15   Cir. 1970) (finding that summary judgment should cannot be predicated on insufficient
16   affidavits that did not establish the admissibility of the attached evidence). In addition,
17   “documents do not automatically become part of the record [on summary judgment]
18   just because they are products of discovery.” Hoffman v. Applicators Sales and Service,
19   Inc., 439 F.3d 9, 14-15 (1st Dir. 2006) (documents offered for summary judgment must
20   be authenticated by someone with personal knowledge); Estremera v. U.S., 442 F3d
21   580, 584–585 (7th Cir. 2006) (declaration of attorney insufficient to authenticate
22   documents where knowledge was based only upon interviews with witnesses and
23   review of documents).
24        Defendant’s declaration filed in support of this Motion violates these principles in
25   several respects. All of Defendants’ evidence is unauthenticated, and Defendants make
26   no attempt to properly lay the foundation for admissibility. Specifically, in her
27   declaration, CASp Abel Machado attempts to opine as to the condition of the Property
28   without personal knowledge by using unauthenticated photographs taken by a third
     party at some unknown time and location. Further, Ms. Machado’s declaration makes

                                     Evidentiary Objections
                                                 2
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 3 of 12 Page ID #:256


 1   a single sweeping conclusion, which she supports solely through a report that is
 2   hearsay, and not through admissible testimony. This is incompetent evidence that must
 3   be disregarded by the Court.
 4        I.     DECLARATION OF ABEL MACHADO
 5        Plaintiff objects to the declaration of Defendant’s witness Abel Machado
 6   (“Machado Decl.”) paragraphs 1, 4, 5, and Exhibit B attached thereto on several
 7   independent grounds. The evidence offered by Defendants is vague, conclusory, and
 8   ambiguous, lacks foundation, and is hearsay under the Federal Rules of Evidence.
 9        Ms. Machado failed to establish minimum standards of qualification or reliability
10   of herself as an expert who makes testimony, attached to the Machado Decl. as Exhibit
11   B that could permit the court to consider it. (Machado Decl. ¶5) Federal Rule of
12   Evidence 702 provides that expert testimony is admissible only if it satisfies four
13   criteria: (1) the expert’s scientific, technical, or other specialized knowledge will help
14   the trier of fact understand the evidence or to determine a fact in issue; (2) the
15   testimony is based on sufficient facts or data; (3) the testimony is the product of
16   reliable principles and methods; and (4) the expert has reliability applied the
17   principles and methods to the facts of the case. Fed. R. Evid. 702. The Supreme Court
18   established in Daubert v. Merrell Dow Pharms., Inc., that the “trial judge must ensure
19   that any and all scientific testimony or evidence admitted is not only relevant, but
20   reliable.” 509 U.S. 579, 589 (1993). It is the district court’s duty to act as
21   “gatekeeper” and scrutinize expert evidence. Kumho Tire Co. v. Carmichael, 526
22   U.S. 137, 147-49 (1999); Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010).
23   “Nothing in either Daubert or the Federal Rules of Evidence requires a district court
24   to admit opinion evidence that is connected to the existing data only by the ipse dixit
25   of the expert.” Kumho, 526 U.S. at 157. “When an expert’s opinion is not sufficiently
26   tied to the facts of the case, courts have found that the opinion in unreliable and
27   should be precluded.” Dynetix Design Solutions, Inc. v. Synopsys, Inc., 2013 WL
28   4538210, at *2 (N.D. Cal. Aug. 22, 2013); Oracle Am., Inc. v. Google Inc., 798 F.
     Supp. 2d 1111, 1115 (N.D. Cal. 2011).

                                     Evidentiary Objections
                                                 3
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 4 of 12 Page ID #:257


 1            Ms. Machado’s testimony is inadmissible because it relies on insufficient facts
 2       and data based on photographs taken by an unknown person, at an unknown time, at an
 3       unknown location, and which have been authenticated by no one. Ms. Machado’s
 4       opinion is based solely on unauthenticated photographs to which she did not take
 5       herself and she has no foundation. Ms. Machado’s opinion, based solely on unreliable
 6       photographs to which she has no knowledge, is therefore unreliable and should be
 7       precluded. Therefore, paragraphs 4-5 and Exhibit B to Machado’s Decl. should be
 8       stricken pursuant to Federal Rule of Evidence 702.
 9            Further, the defense introduced no testimony as to Ms. Machado’s principles
10       and methods to form her opinion as a CASp, or the requisite criteria of FRE 702.
11       Nor did the defense include any declaration from CASp expert Abel Machado that
12       describes any methodology by which Ms. Machado apparently analyzed the Property.
13       E.g. Gable v. Nat’l Broad. Co., 727 F. Supp. 2d 815, 930- 31 (C.D. Cal. 2010) aff’d
14       sub nom. Gable v. Nat’l Broad. Co., Inc., 438 F. App’x 587 (9th Cir. 2011)
15       (excluding expert testimony where the expert had “not identified the principles and
16       methods that he used to form his opinion, making it impossible for the court to
17       evaluate whether such methods are reliable,” and where the expert testimony was
18       “entirely unsupported and conclusory.”) Therefore, the Court must exclude paragraph
19       4-5 and Exhibit B of Machado Decl. because of the many foundational and
20       authentication defects of FRE 602, 702, and 902.
21            In addition to being inadmissible expert testimony under FRE 702, the statements
22       made by Ms. Machado are inadmissible hearsay under FRE 802. The report and its
23       accompanying documents allegedly created by Ms. Machado and attached as Exhibit B
24       are statements made out of court, offered to prove the truth of the matter asserted, and
25       are therefore inadmissible hearsay. Moreover, Exhibit B does not qualify for any
26       hearsay exception under FRE 8031 and none of the analysis and conclusions set forth in
27
     1
      Exhibit B is not a Record of Regularly Conducted Activity under FRE 803(6),
28   because it was not “kept in the course of a regularly conducted activity of” Defendant
     [803(6)(B)], and making the record of Exhibit B was not a “regular practice of that
     activity” [803(6)(C)]. Furthermore, even Exhibit B did meet the requirements of
                                        Evidentiary Objections
                                                    4
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 5 of 12 Page ID #:258


 1   that document are testified to in Ms. Machado’s declaration. “[H]earsay evidence in
 2   Rule 56 affidavits is entitled to no weight.” Scosche Industries, Inc. v. Visor Gear Inc.,
 3   121 F.3d 675, 681 (9th Cir. 1997) (internal quotes omitted). Indeed, “hearsay evidence
 4   may not be considered in deciding whether material facts are at issue in summary
 5   judgment motions.” Paul v. Holland America Line, Inc. 463 F.Supp.2d 1203, 1206
 6   (W.D. Wash. 2006), citing Blair Foods, Inc. v. Ranchers Cotton Oil, 610 F.2d 665, 667
 7   (9th Cir. 1980).
 8         Similarly, Ms. Machado’s single conclusory statement that “I have concluded that
 9   none of the barriers alleged in the Complaint exist at the Restaurant” is not supported by
10   any analysis or admissible evidence. Therefore, the Machado Decl. ¶¶ 4-5 and Exhibit
11   B must be stricken for being inadmissible hearsay under FRE 802, in addition to being
12   inadmissible under FRE 702, and 902.
13
14
15
16
17
18
19
20
21
22
23
24
25   ///
26   ///
27   ///
28
     803(6)(A-C), which it does not, it would fail under 803(6)(D) because there is no
     certification on record that complies with Rule 902(11) or (12).
                                     Evidentiary Objections
                                                5
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 6 of 12 Page ID #:259


 1   II.      SPECIFIC EVIDENTIARY OBJECTIONS TO
 2            THE DECLARATION OF ABEL MACHADO
 3
 4   Defendant’s Material Objected To:                 Plaintiff’s Ground for Objection
 5         1. Declaration, in its entirety.
 6                                                     Unreliable Expert Opinion (Fed. R. Evid.
 7                                                     702) Ms. Machado’s testimony is
 8                                                     inadmissible because it relies on
 9                                                     insufficient facts and data based on
10                                                     photographs taken by an unknown person,
11                                                     at an unknown time, at an unknown
12                                                     location, and which have been
13                                                     authenticated by no one. Ms. Machado’s
14                                                     opinion is based solely on unauthenticated
15                                                     photographs to which she has no
16                                                     knowledge and she has no foundation.
17
18                                                     There is no testimony as to Ms.
19                                                     Machado’s principles and methods to
20                                                     form her opinion as an expert CASp.
21
22                                                     Ms. Machado’s single conclusory
23                                                     statement that “I have concluded that none
24                                                     of the barriers alleged in the Complaint
25                                                     exist at the Restaurant” is not supported by
26                                                     any analysis or admissible evidence.
27
28                                                     Inadmissible Hearsay (Fed. R. Evid. 803)
                                                       The report and its accompanying

                                         Evidentiary Objections
                                                   6
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 7 of 12 Page ID #:260


 1                                            documents allegedly created by Ms.
 2                                            Machado and attached as Exhibit B are
 3                                            statements made out of court, offered to
 4                                            prove the truth of the matter asserted, and
 5                                            are therefore inadmissible hearsay, and do
 6                                            not qualify for a hearsay exception. None
 7                                            of the analysis and conclusions set forth in
 8                                            Exhibit B are testified by Ms. Machado in
 9                                            her declaration.
10
11                                            Lack of Authentication (Fed. R. Evid.
12                                            901a.) & Hearsay (Fed. R. Evid. 801)
13                                            Exhibit B of the declaration is hearsay
14                                            and lacks foundation. The photographs
15                                            contained in Exhibit B upon which Ms.
16                                            Machado relies for her opinion are not
17                                            authenticated.
18
19    2. Exhibit B to Machado Decl.           Unreliable Expert Opinion (Fed. R. Evid.
20                                            702) Ms. Machado’s testimony is
21                                            inadmissible because it relies on
22                                            insufficient facts and data based on
23                                            photographs taken by an unknown person,
24                                            at an unknown time, at an unknown
25                                            location, and which have been
26                                            authenticated by no one. Ms. Machado’s
27                                            opinion is based solely on unauthenticated
28                                            photographs to which she has no
                                              knowledge and she has no foundation.

                                Evidentiary Objections
                                          7
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 8 of 12 Page ID #:261


 1
 2                                                There is no testimony as to Ms.
 3                                                Machado’s principles and methods to
 4                                                form her opinion as an expert CASp.
 5
 6                                                Inadmissible Hearsay (Fed. R. Evid. 803)
 7                                                The report and its accompanying
 8                                                documents allegedly created by Ms.
 9                                                Machado and attached as Exhibit B are
10                                                statements, made out of court, offered to
11                                                prove the truth of the matter asserted, and
12                                                are therefore inadmissible hearsay, and do
13                                                not qualify for a hearsay exception. None
14                                                of the analysis and conclusions set forth in
15                                                Exhibit B are testified by Ms. Machado in
16                                                her declaration.
17
18                                                Lack of Authentication (Fed. R. Evid.
19                                                901a.) & Hearsay (Fed. R. Evid. 801)
20                                                Exhibits B of the declaration is hearsay
21                                                and lacks foundation. The photographs
22                                                contained in Exhibit B upon which Ms.
23                                                Machado relies for her opinion are not
24                                                authenticated.
25
26    3. “I am a Certified Access Specialist, Ms. Machado does not have personal
27       currently under the employ of            knowledge of the matters stated in her
28       Access Design Specialist, and have       declaration. Ms. Machado’s opinion is
         personal knowledge of the matters        based on photographs taken by an

                                 Evidentiary Objections
                                              8
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 9 of 12 Page ID #:262


 1       stated herein. If called as a witness, unknown person, at an unknown time, at
 2       could and would competently              an unknown location, and which have been
 3       testify hereto.”                         authenticated by no one. Ms. Machado’s
 4    Machado Decl. ¶1.                           opinion is based solely on unauthenticated
 5                                                photographs to which she has no
 6                                                knowledge and she has no foundation.
 7
 8    4. “Based on my review, I found that        Unreliable Expert Opinion (Fed. R. Evid.
 9       all of the abovementioned alleged        702) Ms. Machado’s testimony is
10       violations have been corrected and       inadmissible because it relies on
11       Restaurant not fully compliant with insufficient facts and data based on
12       the guidelines of the American with photographs taken by an unknown person,
13       Disabilities Act Accessibility           at an unknown time, at an unknown
14       Guidelines. Based on my                  location, and which have been
15       observations, training, and              authenticated by no one. Ms. Machado’s
16       knowledge of applicable standards,       opinion is based solely on unauthenticated
17       I have concluded that none of the        photographs to which she has no
18       barriers alleged in the Complaint        knowledge and she has no foundation.
19       exist at the Restaurant. All
20       violations are compliant with the        There is no testimony as to Ms.
21       applicable 2010 ADA Standards            Machado’s principles and methods to
22       and 2016 California Building             form her opinion as an expert CASp.
23       Code..
24    Machado Decl. ¶ 4.                          Ms. Machado’s single conclusory
25                                                statement that “I have concluded that none
26                                                of the barriers alleged in the Complaint
27                                                exist at the Restaurant” is not supported by
28                                                any analysis or admissible evidence.



                                   Evidentiary Objections
                                              9
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 10 of 12 Page ID #:263


 1                                            Inadmissible Hearsay (Fed. R. Evid. 803)
 2                                            The report and its accompanying
 3                                            documents allegedly created by Ms.
 4                                            Machado and attached as Exhibit B are
 5                                            statements made out of court, offered to
 6                                            prove the truth of the matter asserted, and
 7                                            are therefore inadmissible hearsay, and do
 8                                            not qualify for a hearsay exception. None
 9                                            of the analysis and conclusions set forth in
10                                            Exhibit B are testified by Ms. Machado in
11                                            her declaration.
12
13                                            Lack of Authentication (Fed. R. Evid.
14                                            901a.) & Hearsay (Fed. R. Evid. 801)
15                                            Exhibits B of the declaration is hearsay
16                                            and lacks foundation. The photographs
17                                            contained in Exhibit B upon which Ms.
18                                            Machado relies for her opinion are not
19                                            authenticated.
20
21    5. “Attached hereto as Exhibit B are    Unreliable Expert Opinion (Fed. R. Evid.
22       photographs I reviewed showing       702) Ms. Machado’s testimony is
23       the absence of the alleged           inadmissible because it relies on
24       violations at the Restaurant.        insufficient facts and data based on
25       Machado Decl. ¶ 4.                   photographs taken by an unknown person,
26                                            at an unknown time, at an unknown
27                                            location, and which have been
28                                            authenticated by no one. Ms. Machado’s
                                              opinion is based solely on unauthenticated

                                   Evidentiary Objections
                                             10
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 11 of 12 Page ID #:264


 1                                         photographs to which she has no
 2                                         knowledge and she has no foundation.
 3
 4                                         There is no testimony as to Ms.
 5                                         Machado’s principles and methods to
 6                                         form her opinion as an expert CASp.
 7
 8                                         Ms. Machado’s single conclusory
 9                                         statement that “I have concluded that none
10                                         of the barriers alleged in the Complaint
11                                         exist at the Restaurant” is not supported by
12                                         any analysis or admissible evidence.
13
14                                         Inadmissible Hearsay (Fed. R. Evid. 803)
15                                         The report and its accompanying
16                                         documents allegedly created by Ms.
17                                         Machado and attached as Exhibit B are
18                                         statements made out of court, offered to
19                                         prove the truth of the matter asserted, and
20                                         are therefore inadmissible hearsay, and do
21                                         not qualify for a hearsay exception. None
22                                         of the analysis and conclusions set forth in
23                                         Exhibit B are testified by Ms. Machado in
24                                         her declaration.
25
26                                         Lack of Authentication (Fed. R. Evid.
27                                         901a.) & Hearsay (Fed. R. Evid. 801)
28                                         Exhibits B of the declaration is hearsay
                                           and lacks foundation. The photographs

                                Evidentiary Objections
                                         11
 Case 8:20-cv-00313-MCS-JDE Document 36 Filed 01/13/21 Page 12 of 12 Page ID #:265


 1                                          contained in Exhibit B upon which Ms.
 2                                          Machado relies for her opinion are not
 3                                          authenticated.
 4
 5
 6
 7   Dated: January 13, 2021            MANNING LAW, APC
 8
 9
10                                  By: /s/ Joseph R. Manning, Jr., Esq.
                                      Joseph R. Manning, Jr., Esq.
11                                    Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                Evidentiary Objections
                                          12
